Title: To John Adams from James Calhoun, 16 June 1800
From: Calhoun, James
To: Adams, John



June 16th: 1800

It is with real pleasure that the Mayor and City Council of Baltimore are presented with an Opportunity of paying their respects to the President of the United States
As Americans we feel all that Gratitude due to you Sir, for your eminent and long Services in the Several high and important offices intrusted to you from the commencement of the Revolution, by which you have so largely Contributed to Establish us, as an Independant Nation and ennabled us to hold a respectable Rank amoungst the Powers of the Earth
Whilst we Sincerely deplore the loss of your Illustrious Predecessor it affords us Consolation to find that America has Other Sons in Whom she may Safely confide the Management of her Affairs, and Who we trust will at all Times be able so to conduct them as to avoid those Calamities which at this time are desolating a Great Part of Europe—


Jas. Calhoun.Mayor of the City of Baltimore